Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         30-SEP-2020
                                                         08:00 AM
                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                          STATE OF HAWAIʻI,
                   Petitioner/Plaintiff-Appellee,

                                 vs.

                           JAYLORD PARRAS,
                   Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 1PC131001603)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and
    Circuit Judge Castagnetti, assigned by reason of vacancy)

          Petitioner/Plaintiff-Appellant’s Application for Writ
of Certiorari, filed on August 14, 2020, is hereby rejected.
          DATED:   Honolulu, Hawaiʻi, September 30, 2020.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Jeannette H. Castagnetti